.
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Amendment(s)
The Preliminary Amendment, filed on June 8th, 2020, has been entered and acknowledged by the Examiner.
Claim(s) 1-5 are pending in the instant application.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55, which papers have been placed of record in the file. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 8th, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The information disclosure statement (IDS) submitted on December 9th, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings were received on June 8th, 2020.  These drawings are considered acceptable by Examiner. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


i.	Claim(s) 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites an element “configured to” perform a function. It has been held that the recitation that an element is “adapted to” perform a function is not a positive limitation but only requires the ability to so perform.  Hence, it does not constitute a limitation in any patentable sense.  In this case, for example, the plasma head is “configured to generate a plasmarized gas,” here the prior art is only required to teach structure capable of performing the function as claimed.
For purposes of expediting prosecution, Examiner suggests modifying for example “the plasma head is configured to generate a plasmarized gas” to – the plasma head generates a plasmarized gas --.
The above suggestion applies to the instances of “configured to” language in Claim 3 and Claim 5 as well.
Claim(s) 2-6 are rejected at least for their dependency on independent Claim 1.
America Invents Act
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

1.	Claim(s) 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lam et al., (WO 2012/153332 A3).
	Regarding Claim 1, Lam et al., teaches a plasma emitting device (100, “plasma welding system,” page 16, lines 24-30, see at least Figs. ) comprising: a plasma head (102, “plasma head”) configured to generate a plasmarized gas and jet the plasmarized gas from a nozzle (119, “nozzle”); a gas supply device (104, “gas supply tubing”) configured to supply a gas to the plasma head (102) while adjusting a flow rate of the gas (“optionally 15 head 102 comprises control switch or switches 111 which are used by the operator for controlling the operation of system 100, for example by turning on or off or adjusting the gas flow,” page 20, lines 14-20); a gas tube (of 104, “gas supply tubing”) configured to connect the gas supply device (104) and the plasma head (102) to constitute a flow path for the gas; and a pressure detector (page 40, lines 20-22) configured to detect a pressure of a gas supplied from the gas supply device (104).  
Regarding Claim 2, Lam et al., teaches the plasma emitting device according to claim 1, wherein the pressure detector (“plasma power, and/or rate of solder dispensing is controlled and in relation to the speed of detected motion [exiting via the plasma],” page 40, lines 20-22) is provided between the gas supply device (104) and the gas tube (tube of 104).  
Regarding Claim 3, Lam et al., teaches the plasma emitting device according to claim 1, the plasma emitting device further comprises a clogging determination device configured to determine a head clogging impeding a gas flow in the plasma head based on a gas pressure detected by the pressure detector (page 40, lines 20-22, clogging intrinsically detecting as pressure will clearly be affected by foreign members within the gas flow tubing).  
Regarding Claim  4, Lam et al., teaches the plasma emitting device according to claim 3, wherein the clogging determination device sets a reference pressure (an initial pressure during proper operation of plasma head) which is a gas pressure to be detected by the pressure detector based on a reference tube pressure loss set based on a length of the gas tube and a flow rate of a gas flowing through the gas tube and a reference head pressure 4Docket No. 529976USPreliminary Amendmentloss which is set based on a type of the plasma head and a flow rate of a gas flowing through the plasma head (“plasma power, and/or rate of solder dispensing is controlled and in relation to the speed of detected motion [exiting via the plasma head],” page 40, lines 20-22) and then determines on head clogging based on a difference between an actual pressure (an actual pressure that is detected during operation thereafter, should this pressure be different) which is a gas pressure detected actually by the pressure detector and the reference pressure.  
Allowable Subject Matter
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
A.	Claim(s) 5 are objected as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  
The following is an examiner's statement of reasons for allowance:
The prior art of record (most comprehensive prior art of record to Lam et al.,) suggests a plasma emitting device comprising: a plasma head configured to generate a plasmarized gas and jet the plasmarized gas from a nozzle; a gas supply device configured to supply a gas to the plasma head while adjusting a flow rate of the gas; a gas tube configured to connect the gas supply device and the plasma head to constitute a flow path for the gas; and a pressure detector configured to detect a pressure of a gas supplied from the gas supply device, comprising: multiple gas supply devices each functioning as the gas supply device; multiple gas tubes each functioning as the gas tube to thereby connect the multiple gas supply devices individually with the plasma head; and multiple pressure detectors each functioning as the pressure detector to thereby detect a pressure of a gas supplied from each of the multiple gas supply devices, wherein the plasma head is configured so as to mix gases supplied from the multiple gas supply devices and having passed through the multiple gas tubes in an interior thereof, wherein multiple reference tube pressure losses like the reference tube pressure loss are set individually for the multiple gas tubes.
However, the prior art of record neither anticipates nor renders obvious to one ordinary skilled in the art the plasma emitting device comprising the various elements as claimed above in combination with the specific limitation of the clogging determination device sets the reference pressure for each of the multiple pressure detectors based on the multiple reference tube pressure losses so set and the reference head pressure loss and determines that head clogging is generated when all differences between actual pressures detected individually by the multiple pressure detectors and the reference pressures of the multiple pressure detectors exceed a set difference as set forth in Claim 5.  
Claim(s) 6 are allowable because of their dependency status from Claim 5.
Examiner's Note	
The Examiner cites particular figures, paragraphs, columns and line numbers in the reference(s), as applied to the claims above. Although the particular citations are representative teachings and are applied to specific limitations within the claims, other passages, internally cited references, and figures may also apply. In preparing a response, it is respectfully requested that the Applicant fully consider the references, in their entirety, as potentially disclosing or teaching all or part of the claimed invention, as well as fully consider the context of the passage as taught by the reference(s) or as disclosed by the Examiner.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Hana Featherly whose telephone number is (571)-272-8654. The examiner can normally be reached on M-R . If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on 571-272-7242.  The fax phone number for the organization where this application or proceeding is assigned is 571-272-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/Hana Featherly/
USPTO Art Unit 2875
Patent Examiner Hana Featherly









	
	/ELMITO BREVAL/           Primary Examiner, Art Unit 2875